Citation Nr: 0216525	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  94-31 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to an increased (compensable) disability 
rating for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to October 
1988.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Atlanta, 
Georgia.  In January 1998, the Board remanded this case to 
the RO for additional evidentiary development and 
adjudication.  The case has been returned to the Board for 
further appellate consideration. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The findings in the August 1993 VA examination report are 
not consistent in indicating that there was increase in 
disability of the lumbar spine.  

3.  The veteran failed to report in April 2002 for a 
scheduled VA examination of the spine without good cause 
shown.

4.  Diastolic blood pressure values were less than 100, 
systolic blood pressure values were less than 160, and the 
veteran was not taking medication for hypertension.  

5.  The veteran does not have left ventricular hypertrophy.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for herniated 
nucleus pulposus of the lumbar spine are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.655, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2001). 

2.  The criteria for an increased rating for hypertension are 
not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.7, 4.31, 4.104, 
Diagnostic Code 7101 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A March 1989 rating decision granted service connection for 
the residuals of herniated nucleus pulposus and essential 
hypertension with noncompensable ratings assigned.

The veteran underwent a VA joints examination in August 1993.  
The veteran indicated he took no medications.  There were no 
postural abnormalities, no fixed deformity, and the 
musculature of the back was normal.  Forward flexion of the 
back was to 15 degrees.  However, the veteran sat on the 
table at 90 degrees without apparent pain.  Backward 
extension was to 0 degrees.  Lateral flexion and rotation 
were full.  The veteran stood on one leg alternately to dress 
and lifted himself on his hands to move on the table without 
apparent pain.  Deep tendon reflexes were 2+.  Blood pressure 
readings were 133/71 sitting and 138/90 standing.  The apex 
beat was not beyond the mid clavicular line.  There was left 
ventricular hypertrophy by voltage criteria.  Chest X-ray 
failed to demonstrate significant abnormality of the heart.  
X-ray of the lumbosacral spine suggested a slightly narrowed 
disc space at L5-S1 that could have been due to patient 
position and projection.  The diagnoses included hypertension 
and normal back examination.

A November 1996 memorandum from a VA medical facility notes 
the veteran failed to report for hypertension and spine 
examinations.

VA medical records, dated from October 1997 to December 1997, 
show blood pressure values of 123/69, 134/73, and 126/66.

A November 1998 invoice from QTC Medical Services indicates 
the veteran failed to report for a scheduled orthopedic 
examination in June 1998.

The veteran received a VA (QTC) examination in July 1998 to 
evaluate his hypertension.  The veteran indicated he had not 
been on medication for his hypertension.  He did indicate he 
had occasional chest pain once every day.  There were no 
palpitations or syncope.  Blood pressure was 136/92.  S1 and 
S2 were normal, and there was no murmur or gallop.  
Electrocardiogram was within normal limits.  Two dimensional 
echocardiogram showed normal left ventricular systolic 
function, normal contractility, no evidence of left 
ventricular hypertrophy, and an ejection fraction of 60 
percent.  The impression was essential hypertension with 
blood pressure within normal limits without treatment.

A May 2002 memorandum from a VA medical facility notes that 
the veteran failed to report for heart and spine examinations 
scheduled at the VA Medical Center at August, Georgia.

Analysis

Initially, the Board notes that during the pendency of the 
appellant's claim and appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  The VCAA is liberalizing 
and is therefore applicable to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
Regulations implementing the VCAA are published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
July 1994 statement of the case and the June 2002 
supplemental statement of the case.  The statement of the 
case and the supplemental statement of the case provided the 
veteran with a summary of the evidence in the record used for 
the determinations.  Therefore, the veteran was advised of 
the evidence necessary to substantiate his claims.  An April 
2002 VA letter to the veteran also advised him of the 
evidence necessary to substantiate his claims and that if he 
identified such evidence or sources of evidence, VA would 
assume the responsibility of attempting to obtain the 
evidence for his claims.  No response was received from the 
veteran or his representative.  The veteran has received VA 
examinations and was scheduled for other examinations but did 
not report.  Neither the veteran nor his representative has 
identified additional relevant evidence of probative value 
that has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to these claims 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  

The severity of a disability is ascertained by application of 
the criteria set forth in the VA Schedule for Rating 
Disabilities, contained in 38 C.F.R. Part 4 (2001) (Rating 
Schedule).  The disability ratings are based upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Back

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant without good cause fails to 
report for such examination or reexamination in conjunction 
with a claim for an increase, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b) (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).  

Under the criteria of Diagnostic 5292, entitled "Spine, 
limitation of motion of, lumbar," a 10 percent disability 
rating is warranted for slight limitation of motion, a 20 
percent disability rating is appropriate for moderate 
limitation of motion, and a 40 percent disability rating is 
appropriate for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Under the criteria of Diagnostic Code 5293, entitled 
"Intervertebral disc syndrome," a noncompensable rating is 
warranted for postoperative or cured disc syndrome and a 10 
percent disability rating is warranted for mild symptoms.  A 
20 percent disability rating is warranted for moderate disc 
syndrome with recurring attacks and a 40 percent rating is 
appropriate for severe manifestations with recurring attacks 
with little intermittent relief.  A 60 percent disability 
rating is warranted for pronounced manifestations with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

Diagnostic Code 5295, entitled "Lumbosacral stain," 
provides that a noncompensable rating is warranted for slight 
subjective symptoms and a 10 percent rating is warranted for 
characteristic pain on motion.  A 20 percent disability 
rating is warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above symptoms and abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2001). 

On September 23, 2002, new rating criteria for intervertebral 
disc syndrome became effective.  67 Fed.Reg. 54,345 
(August 22, 2002) (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293).  However, the veteran is not entitled 
to consideration of the amended regulation prior to the 
established effective date.  See 38 U.S.C.A. § 5110(g) (West 
1991).  There is no evidence related to the lumbar spine in 
the record dated in or subsequent to September 2002.  
Additionally, as noted below, the veteran's claim must be 
denied on a basis of his not reporting for his scheduled 
examinations.  Therefore, there is no prejudice to the 
veteran by the Board considering the issue of an increased 
rating for the lumbar spine without first advising him of the 
revised rating criteria applicable to intervertebral disc 
syndrome.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran is service connected for intervertebral disc 
syndrome of the lumbar spine and received a VA examination to 
assess his spine disability in August 1993.  The examination 
report notes that forward flexion was to 15 degrees and 
backward extension was to 0 degrees.  Such motion would 
indicate increased disability of the back due to limitation 
of motion.  However, the veteran was able to sit on the table 
at 90 degrees without apparent pain.  Additionally, the 
veteran dressed and lifted himself to move on the table 
without apparent pain.  The diagnosis was normal back 
examination.  Therefore, the findings in examination report 
are not consistent in indicating that there was increased 
disability.  Additionally, while the examination report 
addressed deep tendon reflexes, it did not address spasms, or 
sensation or strength in the lower extremities.  Therefore, 
the examination report did not provide a basis to award a 
compensable disability rating under any of the rating 
criteria applicable to the lumbar spine.  38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5292, 5293, 5295 (2001). 

A November 1996 memorandum from a VA medical facility 
indicates the veteran failed to report for VA examinations.  
In order to assist the veteran in the development of his 
claim, the Board remanded this case to the RO in January 1998 
for additional examination of the veteran.  A VA orthopedic 
examination was scheduled for the veteran in June 1998 but he 
failed to report.  The veteran later indicated his 
willingness to report for a VA examination.  The veteran was 
again scheduled for an examination but a May 2002 memorandum 
from a VA medical facility indicates he again failed to 
report for his examinations.  The July 2002 supplemental 
statement of the case advised the veteran that he had failed 
to report for the examination.  The veteran has given no 
indication as to why he failed to report for his last 
examination.  Since the veteran failed to report for his last 
examination and good cause has not been shown for his failure 
to report, his claim must be denied.  38 C.F.R. § 3.655(a), 
(b) (2001).

Hypertension

In every instance where the Schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2001).

Under the provisions of Diagnostic Code 7101, entitled 
"Hypertensive vascular disease (essential arterial 
hypertension)," a 10 percent rating is warranted where the 
diastolic pressure is predominantly 100 or more and a 20 
percent disability rating is warranted where the diastolic 
pressure is predominantly 110 or more with definite symptoms.  
Additionally, a 40 percent disability rating is warranted 
where the diastolic pressure is predominantly 120 or more 
with moderately severe symptoms and a 60 percent rating is 
warranted when the diastolic pressure is predominantly 130 or 
more with severe symptoms.  When continuous medication is 
shown necessary for the control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more, a minimum rating of 10 percent will be assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).

In January 1998, new rating criteria for the cardiovascular 
system became effective.  62 Fed. Reg. 65, 207 (December 11, 
1997).  Under the revised criteria of Diagnostic Code 7101 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension), where the diastolic pressure is 
predominantly 130 or more, a 60 percent rating is warranted.  
Where the diastolic pressure is predominantly 120 or more, a 
40 percent rating is warranted.  With diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more, a 20 percent rating is warranted.  With 
diastolic pressure predominantly 100 or more, or systolic 
pressure predominantly 160 or more, or where there is a 
history of diastolic pressure predominantly 100 or more which 
requires continuous medication for control, a 10 percent 
rating is warranted.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2001).

The veteran is entitled to have his claim evaluated under 
both the old and the new hypertension rating criteria, and to 
have criteria most favorable to his claim applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, both the old 
and the new hypertension rating criteria must be considered.  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Therefore, the Board must consider whether the old criteria 
or the new criteria from the January 1998 effective date are 
more favorable to the veteran.  

The August 1993 VA examination report shows diastolic blood 
pressure values all less than 100.  The veteran was not on 
medication for his hypertension.  Additionally, VA medical 
records from October 1997 to December 1997 all show diastolic 
blood pressure values of less than 100.  Since diastolic 
values were less than 100 and the veteran was not taking 
medication for hypertension, the veteran did not meet the 
criteria for a 10 percent rating and a noncompensable rating 
is warranted.  This is consistent with the rating assigned.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1997); 38 C.F.R. 
§ 4.31 (2001).  

The August 1993 VA examination report does note that there 
was left ventricular hypertrophy by voltage criteria.  
However, chest X-ray at that time did not show any 
abnormality of the heart.  Additionally, a subsequent 
electrocardiogram in July 1998 was within normal limits and 
an echocardiogram in July 1998 showed no evidence of left 
ventricular hypertrophy.  Since imaging studies did not show 
hypertrophy and a subsequent electrocardiogram was normal, 
left ventricular hypertrophy was not present and evaluation 
of the veteran's hypertension under other rating criteria is 
not required. 

The veteran received a VA examination in July 1998.  Blood 
pressure was /92.  The veteran indicated that he was not on 
medication for hypertension.  Since the diastolic value was 
less than 100 and the veteran was not on medication, he did 
not meet the requirements for a compensable rating under 
either the old or new rating criteria for hypertension.  
Additionally, since the systolic value was less than 160, the 
veteran did not meet a requirement for a compensable rating 
under the revised rating criteria.  Since the requirements 
for a compensable rating for hypertension are not met, a 
noncompensable rating is warranted.  This is consistent with 
the disability rating assigned.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997); 38 C.F.R. §§ 4.31, 4.104, 
Diagnostic Code 7101 (2001).  

Based on the above, the preponderance of the evidence is 
against the claim for an increased disability rating for 
hypertension.  


ORDER

Entitlement to an increased disability rating for herniated 
nucleus pulposus of the lumbar spine is denied.

Entitlement to an increased disability rating for 
hypertension is denied.



		
	A. BRYANT
	Member, Board of Veterans'' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


